Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment on February 8 2021 with claims 1-7, 9-17, 19-20 are pending in the Application and claims 3-4 and 16-17, 19-20 withdrawn from consideration as directed to non-elected Species. 
	Upon review and examination generic claim 1 is deemed allowable , therefore withdrawn claims 3 and 4 that belong to other species but that otherwise depend on and have all the limitation of the allowable generic claim 1 are rejoined and allowed under the provision of 37 CFR 1.141

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected claims 16-17, 19-20 --
 
Reason for allowance
 
 
3.	Claims 1-7, 9-15 are allowed.
The following is an examiner’s statement of reason for allowance:
 I/ Group I: Claims 1-4: None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--“an interface in the trench having a fixed negative charge that is formed by interaction of the silicon substrate material with the AI2O3 dielectric and which raises a parasitic threshold of the STI structure: and
a silicon oxide (SiO2) dielectric material in the trench positioned on a surface of the STI structure, wherein the aluminum oxide (Al2O3) dielectric material is positioned on the Si02 dielectric material to have the interface with a fixed negative charge by interaction of the SiO2 dielectric material with the Al2O3 dielectric material. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 5-7, 9-15:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
the charged interface raises a parasitic threshold of the STI structure relative to an STI structure formed without the charged interface: and
wherein the material in the trench is an aluminum oxide (AI2O3) dielectric material, the semiconductor substrate of the STI structure is a polycrystalline silicon material positioned
outside the trench relative to a memory device positioned interior to the trench, and the charged interface is an aluminosilicate (AlSiOx) material positioned at an interface between the polycrystalline silicon material of the STI structure and the Al2O3 dielectric material. “--
In combination with all other limitations as recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897